PER CURIAM.
After reviewing the entire record we find no reversible error on a matter of law, except in the implication attributed by the carrier to the order’s reference to fees, which the carrier takes to mean fees will be paid by the carrier. To the extent, if any, that implication exists, it would of course be error, there having been no hearing on the subject, nor any findings. Disregarding the problematic implication, we find the order without error.
AFFIRMED.
ROBERT P. SMITH, Jr., BOOTH and WIGGINTON, JJ., concur.